DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 34 recites the 
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 41 recites the limitation "the first engagement portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as claim 37 has been amended to delete “a first engagement portion.”  Because claim 36 includes “a first engagement portion,” the Examiner is interpreting claim 41 as depending from claim 36.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 35-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filoso et al. (US 5,792,352 A).
	Claim 35. Filoso et al. disclose a medical apparatus for fixation of fractured bone, the apparatus comprising: an elongate body (intramedullary nail shown in Fig. 1) having a proximal end (end with upper end segment 1), a distal end (end with lower end segment 3), and a flexible body portion including interconnected segments (intermediate segments 4), at least one of the interconnected segments including a face (end portion 19) having apertures (holes 16) that are spaced apart from each other; a bone-engagement feature (lower end segment 3, which includes holes 17 that receive locking bolts – see col. 4, ll. 37-41) positioned at the distal end; and a plurality of fibers (wires 15) disposed longitudinally within the elongate body circumferentially spaced in relation to one another and each passing through a respective one of the apertures (Figs. 1-15 and 19-30).
	Claim 36. Filoso et al. disclose wherein at least one of the interconnected segments includes a first engagement portion (projection 20) configured to engage, pivotally, a second engagement portion (slot 21) of an adjacent interconnected segment (Figs. 1-15 and 19-30).
	Claim 37. Filoso et al. disclose wherein each of at least one of the interconnected segments includes: a respective first end and a respective protrusion (projection 20) extending axially from the first end; and a respective second end and a respective recessed portion (slot 21) disposed in the second end and configured to receive a protrusion of an adjacent one of the interconnected segments (Figs. 1-15 and 19-30).
Claim 38. Filoso et al. disclose wherein the respective protrusion and the respective recessed portion of each of the at least one of the interconnected segments are radially spaced approximately ninety degrees from each other (see Fig. 6) (Figs. 1-15 and 19-30).
	Claim 39. Filoso et al. disclose wherein: the respective protrusion includes a respective set of two individual tabs (see Fig. 23 inset); and the respective recessed portion includes a respective set of two apertures (see Fig. 23 inset) (Figs. 1-15 and 19-30).  Note that Figs. 19-30 show alternate configurations of projections 20 and slots 21.
[AltContent: rect]	









Claim 40. Filoso et al. disclose wherein: the interconnected segments each have a respective outer cylindrical surface (see Fig. 6), and a respective at least one side of the two individual tabs coincides with the outer cylindrical surface (Figs. 1-15 and 19-30).  Note that Fig. 6 shows that projections 20 and slots 21 extend to the outer cylindrical surface.
Claim 41. Filoso et al. disclose wherein the bone-engagement feature includes an end recessed portion (Fig. 12 shows that lower end segment 3 includes a slot 21) configured to receive the first engagement portion of one of the interconnected segments (Figs. 1-15 and 19-30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Filoso et al. (US 5,792,352 A) in view of Kitchen (US 2004/0215191 A1).
	Claim 22. Filoso et al. disclose a medical apparatus for bone fixation, the medical apparatus comprising: a flexible body (intramedullary nail shown in Fig. 1) defining a main axis, having a proximal end (end with lower end segment 3 for claim 24; end with upper end segment 1 for all other dependent claims) and a distal end (end with upper end segment 1 for claim 24; end with lower end segment 3 for all other dependent claims), and including individual segments (intermediate segments 4, upper end segment 1, and lower end segment 3) each having a mechanical engagement structure (projections 20 and slots 21) configured to interlock the individual segments to at least one adjacent individual segment, a face (end portion 19), and apertures (holes 16) arranged along the face to form lumens in the flexible body; a bone-engagement feature (hole 13 that receives locking bolts – see col. 4, ll. 37-41 – for claim 24; holes 17 that receive locking bolts – see col. 4, ll. 37-41 – for all other dependent claims) positioned substantially at the distal end; and fibers (wires 15) extending through the lumens (Figs. 1-15 and 19-30).
	Claim 23. Filoso et al. disclose wherein while the flexible body is locked, the individual segments are held together in a fixed relationship (see col. 2, ll. 2-16) (Figs. 1-15 and 19-30).
	Claim 25. Filoso et al. disclose wherein the fibers are arranged within the apertures of the individual segments such that the flexible body is configured to support shear loading between the individual segments (Figs. 1-15 and 19-30).  Note that due to 
	Claim 26. Filoso et al. disclose wherein each of the individual segments comprises a respective first end and a respective second end, the first end having a male engagement structure (projection 20) and the second end having a female engagement receptacle (slot 21) configured to receive a male engagement structure of another individual segment (Figs. 1-15 and 19-30).
	Claim 27. Filoso et al. disclose wherein the male engagement structure is configured to operate as a fulcrum (Figs. 1-15 and 19-30).  Note that the projections 20 and slots 21 as shown in Fig. 6 are capable of operating as a fulcrum.
	Claim 28. Filoso et al. disclose wherein the male engagement structure and the female receptacle are configured to transfer torque between the individual segments (Figs. 1-15 and 19-30).  Note that Figs. 19-30 show alternate configurations of projections 20 and slots 21, and many of these configurations (such as the configuration shown in Fig. 23) would be capable of transferring torque between the individual segments.
	Claim 29. Filoso et al. disclose wherein the male engagement structure and the female receptacle of at least two of the individual segments are of different sizes (Figs. 1-15 and 19-30).  Note that Figs. 19-30 show alternate configurations of projections 20 and slots 21, and the configuration shown in Fig. 19 shows that the male engagement structure and female receptacle are of different sizes.
	Claim 30. Filoso et al. disclose wherein the male engagement structure and the female receptacle are configured to prevent the individual segments from separating 
	Claim 31. Filoso et al. disclose wherein at least two of the fibers are of different lengths (see col. 5, ll. 51-60, which indicates that wires 15 can be cut such that they are of different lengths) (Figs. 1-15 and 19-30).
	Claim 32. Filoso et al. disclose wherein at least two of the individual segments are of different sizes, shapes, masses, or lengths (Figs. 1-15 and 19-30).  Note that upper end segment 1 and lower end segment 3 are of different sizes, shapes, masses, or lengths in comparison to each other and intermediate segments 4.
	Claim 33. Filoso et al. disclose wherein: the fibers are configured to move relative to each other at the proximal end while the flexible body is in a flexible state (see col. 5, ll. 51-60) (Figs. 1-15 and 19-30).
	Filoso et al. fail to disclose that the flexible body is locked while the fibers are fixed into position relative to each other (claim 22), wherein the fibers are mechanically fixed substantially at the distal end (claim 24), wherein the fibers are configured to be fixed into position relative to each other at the proximal end while the flexible body is in a rigid state (claim 33), and wherein the fibers are configured to be fixed into position at the proximal end of the device while the flexible body is in a rigid state (claim 34).
	Kitchen teaches a medical apparatus for bone fixation, the medical apparatus comprising: a flexible body (tube 102) having lumens (lumens 104) that receive fibers (rods 106) extending through the lumens, wherein the fibers reduce the flexibility of the 
	However, it is noted that the flexible body of Filoso et al. is locked into a rigid state (see col. 4, ll. 10-22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Filoso et al. such that the fibers are fixed in position at the distal end (claim 24) or proximal end (claims 33 and 34) of the flexible body, as suggested by Kitchen, as doing so would prevent the fibers from moving once they are placed in their desired position (see col. 5, ll. 51-60 of Filoso et al.).  It would have been further obvious that such fixation can occur while the flexible body is locked (claim 22) and is in a rigid state (claims 33 and 34).  Note that none of these claims recite that the apparatus is configured such that fixing the fibers into position relative to each other causes the flexible body to transition into a rigid state.

Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Furthermore, claim 22 would be allowable if it were amended to recite: “wherein the apparatus is configured such that fixing the fibers into position relative to each other causes the flexible body to transition into a rigid state.”  Such an amendment would overcome Filoso et al. as Filoso et al. uses wire 6 and nut 7 to transition into a rigid 

Response to Arguments
Applicant’s arguments with respect to Beyar et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773